DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 14th, 2021 has been entered.
By this amendment, claims 1, 6, 7, 11, 13-16 have been amended and claims 10, 12, and 17-23 have been cancelled.  Accordingly, claims 1-9, 11, and 13-16 are pending in the present application in which claims 1, 13, and 16 are in independent form.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
In the claims:

In dependent claim 6, line 3, please replace “the first portion of contact buffer material” with --the first portion of the contact buffer material--.
In dependent claim 6, line 5, please replace “the second portion of contact buffer” with --the second portion of the contact buffer--.
In dependent claim 11, please replace “portions of contact buffer material” with --portions of the contact buffer material--.
In independent claim 13, line 14, please replace “a first portion of contact buffer material” with --a first portion of a contact buffer material--.
In independent claim 16, line 18, please replace “the buffer material” with --the contact buffer material--.
In independent claim 16, line 21, please replace “the buffer material” with –the contact buffer material--.
Allowable Subject Matter
Claims 1-9, 11, and 13-16 are allowed over prior art of record.
       Reasons For Allowance
The following is an examiner’s statement of reasons for allowance:
After further search and consideration of Applicant’s response filed on June 14th, 2021 (see Applicant’s persuasive arguments in the remarks on page 6, line 7 to page 9, line 3), it is determined that the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach or suggest “a 
Claims 2-9, 11, 14, and 15 are also allowed as being directly or indirectly dependent of the allowed independent base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)272-1865.  The examiner can normally be reached on Monday-Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.